2:21-cv-01147-BHH-SVH   Date Filed 04/19/21   Entry Number 1   Page 1 of 7
2:21-cv-01147-BHH-SVH   Date Filed 04/19/21   Entry Number 1   Page 2 of 7
2:21-cv-01147-BHH-SVH   Date Filed 04/19/21   Entry Number 1   Page 3 of 7
2:21-cv-01147-BHH-SVH   Date Filed 04/19/21   Entry Number 1   Page 4 of 7
2:21-cv-01147-BHH-SVH   Date Filed 04/19/21   Entry Number 1   Page 5 of 7
2:21-cv-01147-BHH-SVH   Date Filed 04/19/21   Entry Number 1   Page 6 of 7
2:21-cv-01147-BHH-SVH   Date Filed 04/19/21   Entry Number 1   Page 7 of 7
